DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 11/16/2021. Claims 1-18 (Claims 2, 3 cancelled by Applicant) are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 11/16/2021 has been correspondingly accepted and considered in this Office Action. Claims 1, 4-18 have been examined. Claims 2, 3 have been cancelled. Applicant’s amendments to the Abstract have been noted. Applicant’s amendments to the Claims 1, 9 and 15 overcome the claim interpretation under 35 U.S.C 112(f) previously set forth in the Non-Final Office Action mailed August 17, 2021.  Applicant’s amendments to the claims and the applicant remarks overcome the 35 U.S.C 101 rejections previously set forth in the Non-Final Office Action mailed August 17, 2021.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 17 and 18 state that Vadodaria fails to teach because 
“depending on the Semantic meaning of the user input as computed by Natural Language Processing/Natural Language Understanding (NLP/NLU) engine ... [b]ased on the behavioural state, the Facial Expression to be rendered is chosen…. are rendered on the face of the Intelligent Agent as a Facial Expression on a 3D Mesh. The intensity of the ”

The examiner respectfully disagrees, Vadodaria obtains input percepts: audio, linguistics and visual percepts (Vadodaria, col 13 lines [1-14]) which are interpreted as context and does not just use semantic interpretation to obtain the meaning of the user input. Vadodaria, Fig. 1(2) and col 12 lines 42-46 depicts how the input percepts are computed to determine the Intelligent Agent’s behavioral state and the expressiveness factor taught by Vadodaria is interpreted as a weight to determine the extent of the facial expression to be rendered; the Intelligent Agent is depicted as "other person" and is not affected as much as the user; hence the behavior state expressiveness has lower weight ( Vadodaria, col 14 [20-56]; col 32[8-18]) and therefore, the rejections of Claims 1, 17 and 18  rejected under 35 U.S.C. 102 are sustained and further updated accordingly.
In response to the art rejection(s) of the remainder of dependent claims 4-12 and 14-16 rejected under 35 U.S.C. 102  and claim 13 rejected under 35 U.S.C 103, in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 11/16/2021, Examiner respectfully notes as follows. For completeness, should the mentioned claim(s) is(are) likewise traversed for similar reasons to independent claims 1; 17 and 18 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claims 1, 17, 18 correspondingly discussed above. For 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 4-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vadodaria (U.S. Patent 10,178, 218) in view of Blackstock (U.S. Patent Application Publication 2014/0160149).
Regarding claim 1, Vadodaria teaches an information processor comprising: a central processing unit (CPU) configured to: (see Vadodaria, Col 9, lines 33-37) (Vadodaria Col. 12, lines 8-11, col 13 lines [1-14] obtains teaches acquiring input percepts: audio, linguistics and visual percepts of a user as a context;); manage a main character that is selected as the main character (Vadodaria, Col 12 lines 25-34 teaches how to determine the various behavioral states of the Intelligent Agent which has been interpreted as the main character model); [[and]] specific character based on the context of the user, wherein the plurality of characters corresponds to a first plurality of attributes and the first plurality of attributes defines a plurality of  different features  (Vadodaria, Col 12 lines 25-34 teaches selecting a behavioral state based on the above disclosed context, Vadodaria, col 12 lines 57-67 teaches that each behavioral state has a unique set of attributes and different features such as Facial expressions which can then be merged with a main character model, therefore each behavioral state is being interpreted as a character); merge an attribute, of the first plurality of attributes, of the specific character with an attribute of the main character wherein the attribute of the specific character has a lower weight than the attribute of the main character and the main character is different form the specific character ( Vadodaria, col 14 [20-56] teaches the nervous expression on IA is presented to the user/figure : Uses the Virtual Animated Interactive agent showing a Sad Facial Expression to depict Intelligent Agent (IA)with Sad Facial Expression and Vadodaria col 32[8-18] teaches the expressiveness factor to calculate the morph target of facial expression to be rendered on the IA ; the expressiveness factor is interpreted as a weight to determine the extent of the facial expression to be rendered; the Intelligent Agent is depicted as "other person"  and is not affected as much as the user; hence lower weight) ; and control presentation of information to the user with the main character, wherein the main character has a feature defined based on the merger of the attribute of the specific character and the attribute of the main character ( Vadodaria col 12 lines [57-66] teaches graphically portray the agent's own behavioral states … by means of a 3D Virtual Avatar embodied by a 3D mesh and skin; Vadodaria Col 32 lines [5-8] teaches how the Intelligent Agent’s facial expression rendered is chosen based on the behavioral state , Vadodaria col 37 lines [19-28] teaches how the behavioral state is rendered on the face of the Intelligent Agent as a Facial Expression on a 3D Mesh using morphing techniques ). Vadodaria fails teach “merge an attribute, of the first plurality of attributes, of the specific character with an attribute of the main character wherein the attribute of the specific character has a lower weight than the attribute of the main character and the main character is different form the specific character”.  However, Blackstock further teaches (Blackstock [0045-46] teaches Environment E acquires the relevant components of the stored Avatar profile (Fig 4); context is the service requesting API); merge an attribute, of the first plurality of attributes, of the specific character with an attribute of the main character wherein the attribute of the specific character has a lower weight than the attribute of the main character and the main character is different form the specific character ( Blackstock [0038-0039] teaches the result of the avatar composition utility is an adapted avatar with the appearance of a different species, yet individually adapted features that combine to retain the essence of the original avatar; interpreted as the lower weight than the attribute of the main character).
Vadodaria and Blackstock are both considered to be analogous art because both relate to providing users with animated graphic agents. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vadodaria on creating animated graphic agents that can provide facial and body language emotional context of an animated interactive agent with the adaptive avatar teachings of Blackstock to giving the user a contextually relevant identity, and a consistent look and feel in every environment (see Blackstock, [0007]).
Regarding claim 4, Vadodaria in view of Blackstock teaches the information processor according to claim [[3]]1 , wherein the CPU is further configured to: set a weight for each attribute of the first plurality of attributes: set a weight for each attribute of a second plurality of attributes, wherein the second plurality of attributes is set for the main character: and merge the first plurality of attributes and the second plurality of attributes the based on weights set for to-the-same type[[s]] of attributes among the first plurality of attributes and the second plurality of attributes ( Vadodaria, Col 31 lines 60-67 teaches a special method  to render the Facial Expression of the Intelligent Agent based on the type of the behavioral state and expressiveness factors, Vadodaria, Col 32 lines 5-18 teaches how the Facial Expression is chosen based on the behavioral state and then the expressiveness factor is used to determine the extent of the animation by calculating a Morph Target of the Facial Expression to be rendered on the Intelligent Agent by combining Morph targets of Atomic Facial Expressions.  Vadodaria, Fig. 16 and Col 32 lines 39-48 gives an example of how the Expressiveness factor affects the rendering of rendering the expressiveness of the behavioral state of the Agent. Vadodaria, col 34 lines 39-57 teaches how the morph target is calculated based on expressiveness factor; interpreted as setting and merging attributes based on the weights). 
Regarding claim 5, Vadodaria in view of Blackstock teaches the information processor according to claim [[4]]1, wherein the feature of each character of the plurality of characters and the
attribute of the main character correspond to  (Col 32 lines 34-38 teaches how various Facial Expressions, Hand Gestures and Body Gestures animations are rendered based on the Intelligent Assistant's Behavioural State and Mental State.  The Intelligent Agent's Mental State and Behavioural State are stored on the server. Whenever these change, the change is reflected through Facial Expression Animations like Shocked, Confused, Sadness etc.).
Regarding claim 6, Vadodaria in view of Blackstock teaches the information processor according to claim 5, wherein CPU further configured to : obtain model information of the speech content by learning based on a dialogue corpus (Vadodaria, col 35 18-35 teaches the input voice command is processed and sent to the Conversation Management model which will trigger user dialog session to ask questions for the unspecified parameters; interpreted as learning based on dialog corpus ); and control the presentation of the information to the user based on one theVadodaria col 32 lines 23-26 teaches if Text To Speech is active, The Intelligent Assistant will speak/read-out the NLP Output/Response to the user, or else it will prompt the user with the Response, which is presenting information to user based on rule of speech content).
Regarding claim 7, Vadodaria in view of Blackstock teaches the information processor according to claim 1, wherein the CPU is further configured to: analyze oneacquire  based on the analysis ( Vadodaria Col 35 lines 1-6 teaches if the input text contains a Command from the user, the Intelligent Agent performs the requested Operation by gathering all the required Search Criteria parameters(interpreted as the context) using a multi-step Conversation Management module and then obtains the results accordingly and displays it to the user in a multi modal user interface).
Regarding claim 8, Vadodaria  in view of Blackstock teaches the information processor according to claim 1, wherein  , from which the specific character is selected, is  managed by an external device ( Vadodaria, Col 32 lines 39-40 teaches the Intelligent Agent's Mental State and Behavioural State are stored on the server and col 32 lines 5-8 teaches how based on the behavioural state, the Facial Expression to be rendered is chosen). Further, Blackstock, Fig. 4 also teaches how the Service B retrieves avatar data via API; interpreted as managed by external device.
Regarding claim 9 Vadodaria  in view of Blackstock teaches the information processor according to claim 1 wherein the CPU is further configured to manage  ( Vadodaria, Col 32 lines 3-8 teaches a special method to render Facial Expressions wherein: based on the behavioural state( each behavioral state has a unique set of attributes which can then be merged with a main character model, therefore each behavioral state is being interpreted as a predetermined character), the Facial Expression to be rendered is chosen, for example, a Nervous Behavioural State corresponds to the Nervous Facial Expression and Col 27 lines 38-41 describe how the Intelligent Agent's Behavioural State changes based on an Action, Event;  this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37).
Regarding claim 10 Vadodaria  in view of Blackstock teaches the information processor according to claim 1, wherein CPU is further configured to: acquire, as the context , (Vadodaria, Col 22 lines 17-20 teaches if the user is expected to specify at least the CITY for a destination and if he specifies a PLANET while the user is in a travel booking scenario); and select the specificbased on( Vadodaria, Col 22 lines 20-21 teaches how this selection is extremely surprising and Col 22 lines 23-26, Fig. 9 teaches how abstract input is handled and how the level of abstraction affects the Intelligent Assistant's Behavioural State which in turn affects the selection of the Facial Expression).
Regarding claim 11 Vadodaria  in view of Blackstock teaches the information processor according to claim 1, wherein the CPU is further configured to: acquire as context a content to be presented to the user ( Vadodaria, Col 15 lines 57-61 teaches in a scenario when the Intelligent Assistant displays a list of available flights and then the user taps to book a particular flight but the server cannot initiate the transaction to book that flight), and the select the specificbased on ( Vadodaria, Col 15 lines 61-65 teaches how the inability to initiate the booking transaction triggers an embarrassment behavioural state change and renders an embarrassed facial expression animation).
Regarding claim 12 Vadodaria  in view of Blackstock teaches the information processor according to claim 1, wherein the CPU is further configured to: acquire, as the context a profile of the user select the specific based on  (Vadodaria, Col 14 lines 20-23 teaches the User's Behavioural State may affect The Intelligent Assistant's Behavioural State and Col 14 lines 25-38 teaches how the behavioural state of the user which is interpreted as the profile of the user, is perceived by the Intelligent Assistant using the input percepts is Angry and this triggers a change in The Intelligent Assistant's Behavioural State by making her nervous which is then reflected in the way The Intelligent Assistant responds and also in a nervous facial expression animation).
the information processor according to claim 1, wherein CPU is further configured to: recognize an emotion of the user based on ( Vadodaria, Col 14 lines 45-48 teaches a scenario when the user tells The Intelligent Assistant that his close family member has passed away, it is perceived by the Intelligent Agent that the Mental State of the User is Sadness) [[,]]; and select the specific based on  (Vadodaria, Col 14 lines 48-56 teaches how the Intelligent Assistant then responds with mild sad facial expression as can be demonstrated in the figure).
Regarding claim 15, Vadodaria  in view of Blackstock teaches the information processor according to claim [[3]]1 wherein the CPU is further configured to: learn hasthe feature defined by the merger of the attribute of the specific character and the attribute of the main character ;and, adjust the attribute of the main character based on  (Vadodaria, Col 30 lines 3-14 teaches how the Post-Event Impact Calculation impacts the Behavioral state of the Agent,  and at this time the user's Actual behaviour/response (perceived) is obtained. If the user's behavioural state is positive, meaning he liked the results, a positive Behavioural State like “Gladness”, “happy for” is triggered in the Intelligent Agent. Basically, the Agent evaluates if the user is happy with the information given by the Agent and then accordingly adjusts the Agent’s behavior state, hence the learning; this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37).
Regarding claim 16 Vadodaria  in view of Blackstock teaches the information processor according to claim 3, wherein CPU is further configured to: select, as the specific character, the ; and merge an of character of the plurality of of (Vadodaria, Col 32 lines 8-34 teaches a special method of dynamically rendering Atomic Expressions using Morph Targets that use vertex point animation and interpolation to dynamically modify the mesh from the original state to the new state, this is interpreted as combining attributes from various behavioral states of the Agent).
Regarding claim 17 Vadodaria teaches an information processing method comprising the steps of: in an information processor: acquiring, by a central processing unit (CPU) of the information processor, a context of a user; (Vadodaria Col. 12, lines 8-11, col 13 lines [1-14] obtains teaches acquiring input percepts: audio, linguistics and visual percepts of a user as a context; this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37) [[and]] managing, by the CPU, a main character that is selected as the main character (Vadodaria, Col 12 lines 25-34 teaches how to determine the various behavioral states of the Intelligent Agent which has been interpreted as the main character model; this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37); selecting, by the CPU, a specificbased on the context of the user, wherein the plurality of characters corresponds to a first plurality of , and the first plurality of attributes defines a plurality of (Vadodaria, Col 12 lines 25-34 teaches selecting a behavioral state based on the above disclosed context, Vadodaria, col 12 lines 57-67 teaches that each behavioral state has a unique set of attributes and different features such as Facial expressions which can then be merged with a main character model, therefore each behavioral state is being interpreted as a character; this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37); merging, by the CPU, an attribute, of the first plurality of attributes, of the specific character with an attribute of the main character, wherein the attribute of the specific character has a lower weight than the attribute of the main character, and the main character is different form the specific character (Vadodaria, col 14 [20-56] teaches the nervous expression on IA is presented to the user/figure : Uses the Virtual Animated Interactive agent showing a Sad Facial Expression to depict Intelligent Agent (IA)with Sad Facial Expression and Vadodaria col 32[8-18] teaches the expressiveness factor to calculate the morph target of facial expression to be rendered on the IA ; the expressiveness factor is interpreted as a weight to determine the extent of the facial expression to be rendered; the Intelligent Agent is depicted as "other person"  and is not affected as much as the user; hence lower weight; this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37); and controlling, by the CPU, presentation of information to the user with the main character, wherein the main character has a feature defined based on the merger of the attribute of the specific character and the attribute of the main character ( Vadodaria col 12 lines [57-66] teaches graphically portray the agent's own behavioral states … by means of a 3D Virtual Avatar embodied by a 3D mesh and skin; Vadodaria Col 32 lines [5-8] teaches how the Intelligent Agent’s facial expression rendered is chosen based on the behavioral state , Vadodaria col 37 lines [19-28] teaches how the behavioral state is rendered on the face of the Intelligent Agent as a Facial Expression on a 3D Mesh using morphing techniques; this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37). Vadodaria fails to teach merging, by the CPU, an attribute, of the first plurality of attributes, of the specific character with an attribute of the main character, wherein the attribute of the specific character has a lower weight than the attribute of the main character, and the main character is different form the specific character. However, Blackstock further teaches acquiring,by a central processing unit (CPU) of the information processor, a context of a user (Blackstock [0045-46] teaches Environment E acquires the relevant components of the stored Avatar profile (Fig 4); context is the service requesting API); merging, by the CPU, an attribute, of the first plurality of attributes, of the specific character with an attribute of the main character, wherein the attribute of the specific character has a lower weight than the attribute of the main character, and the main character is different form the specific character ( Blackstock [0038-0039] teaches the result of the avatar composition utility is an adapted avatar with the appearance of a different species, yet individually adapted features that combine to retain the essence of the original avatar; interpreted as the lower weight than the attribute of the main character).
	Vadodaria and Blackstock are both considered to be analogous art because both relate to providing users with animated graphic agents. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vadodaria on creating animated graphic agents that can provide facial and body language emotional context of an animated interactive agent with the adaptive avatar teachings of Blackstock to giving the user a contextually relevant identity, and a see Blackstock, [0007]).
	Regarding claim 18 Vadodaria teaches a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising program that causes a computer to perform processing comprising the steps of: acquiring a context of a user (Vadodaria Col. 12, lines 8-11, col 13 lines [1-14] obtains teaches acquiring input percepts: audio, linguistics and visual percepts of a user as a context; this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37) ;[[and]] managing a main character that is selected as the main character (Vadodaria, Col 12 lines 25-34 teaches how to determine the various behavioral states of the Intelligent Agent which has been interpreted as the main character model; this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37); selecting, a specificbased on the context of the user, wherein the plurality of characters corresponds to a first plurality of , and the first plurality of attributes defines a plurality of (Vadodaria, Col 12 lines 25-34 teaches selecting a behavioral state based on the above disclosed context, Vadodaria, col 12 lines 57-67 teaches that each behavioral state has a unique set of attributes and different features such as Facial expressions which can then be merged with a main character model, therefore each behavioral state is being interpreted as a character; this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37); merging an attribute, of the first plurality of attributes, of the specific character with an attribute of the main character, wherein the attribute of the specific character has a lower weight than the attribute of the main character, and the main character is different form the specific character (Vadodaria, col 14 [20-56] teaches the nervous expression on IA is presented to the user/figure : Uses the Virtual Animated Interactive agent showing a Sad Facial Expression to depict Intelligent Agent (IA)with Sad Facial Expression and Vadodaria col 32[8-18] teaches the expressiveness factor to calculate the morph target of facial expression to be rendered on the IA ; the expressiveness factor is interpreted as a weight to determine the extent of the facial expression to be rendered; the Intelligent Agent is depicted as "other person"  and is not affected as much as the user; hence lower weight; this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37); and controlling presentation of information to the user with the main character, wherein the main character has a feature defined based on the merger of the attribute of the specific character and the attribute of the main character ( Vadodaria col 12 lines [57-66] teaches graphically portray the agent's own behavioral states … by means of a 3D Virtual Avatar embodied by a 3D mesh and skin; Vadodaria Col 32 lines [5-8] teaches how the Intelligent Agent’s facial expression rendered is chosen based on the behavioral state , Vadodaria col 37 lines [19-28] teaches how the behavioral state is rendered on the face of the Intelligent Agent as a Facial Expression on a 3D Mesh using morphing techniques; this is carried out by a processor executing a program as disclosed at Col 9, lines 33-37). Vadodaria fails teach “merging an attribute, of the first plurality of attributes, of the specific character with an attribute of the main character, wherein the attribute of the specific character has a lower weight than the attribute of the main character, and the main character is different form the specific character”.  However, Blackstock further teaches acquiring a context of a user (Blackstock [0045-46] teaches Environment E acquires the relevant components of the stored Avatar profile (Fig 4); context is the service requesting API); merging an attribute, of the first plurality of attributes, of the specific character with an attribute of the main character, wherein the attribute of the specific character has a lower weight than the attribute of the main character, and the main character is different form the specific character ( Blackstock [0038-0039] teaches the result of the avatar composition utility is an adapted avatar with the appearance of a different species, yet individually adapted features that combine to retain the essence of the original avatar; interpreted as the lower weight than the attribute of the main character).
	Vadodaria and Blackstock are both considered to be analogous art because both relate to provide users with animated graphic agents. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vadodaria on creating animated graphic agents that can provide facial and body language emotional context of an animated interactive agent with the adaptive avatar teachings of Blackstock to giving the user a contextually relevant identity, and a consistent look and feel in every environment (see Blackstock, [0007]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vadodaria (U.S. Patent 10,178, 218) in view of Blackstock (U.S. Patent Application Publication 2014/0160149) further in view of Brown (U.S Patent Application Publication 2015/0186156).
	Regarding Claim 13, Vadodaria in view of Blackstock teaches the information processor according to claim 1, wherein the CPU is further configured to: acquire, as the context,( Vadodaria, Col 36 lines 9-20 teaches how the search criteria is determined and sent to the Backend Proxy module to the Backend Gateway/Service which receives the data and gives the results for the query and Col 36 lines 27-54 teaches the processing of the results and presentation to the user via the Intelligent agent).  Vadodaria in view of Blackstock fails to teach selecting the specific based on.  However, Brown teaches selecting the specific based on (Brown, [0140] and Fig. 11 teaches how an executive virtual assistant is switched to a financial virtual assistant based on the request for financial information).
	Vadodaria, Blackstock and Brown are considered to be analogous art because they relate to providing users with animated graphic agents. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified teachings of Vadodaria and Blackstock on creating a contextually relevant graphic animation with the different services teachings of Brown to incorporate some features of the character selected for the particular service request from the user into the graphical portrayal of the Intelligent Agent while it presents the results to the user to enhance the user's experience with the virtual assistant (Brown[ 0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gong (U.S. Patent Application Publication 2003/0167167) teaches an intelligent personal assistant which is affective, adaptive and appropriate when interacting with the user.
Park (U.S. Patent Application Publication 2010/0094634) teaches creating face image synthesis based on voice, emotions and appropriate weight calculator to determine the mixing of the key models.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 2:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/NANDINI SUBRAMANI/Examiner, Art Unit 2656

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656